Citation Nr: 0316687	
Decision Date: 07/21/03    Archive Date: 07/31/03	

DOCKET NO.  01-07 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and [redacted]


ATTORNEY FOR THE BOARD

R. L Shaw, Counsel

INTRODUCTION

The veteran had active military service from July 1941 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in December 1999 and January 
2000 by the St. Louis, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for hypertension and cardiovascular 
disease on the basis that such disease was not demonstrated 
during service or within one year after separation from 
service and was not shown to be related to nicotine addiction 
having its onset during service.  The veteran testified at a 
video conferencing hearing held before the undersigned in 
February 2003.  

In December 2002, during the pendency of the veteran's appeal 
as to the service connection issue, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran's representative subsequently filed a VA Form 646, 
Statement of Accredited Representative in Appealed Case, in 
January 2003 in which he argued that the individual 
unemployability claim was directly linked to "these other 
issues," citing, in part, hypertension, coronary artery 
disease, and nicotine addiction, and expressed the belief 
that an individual unemployability rating should be granted.  
The Board finds that this document must be accepted as a 
notice of disagreement with the denial of a total rating 
based on individual unemployability since it reflects the 
veteran's obvious disagreement with the denial of such rating 
and makes obvious his desire to include the issue in his 
appeal.  See 38 C.F.R. § 20.201 (2002).  The issue of 
entitlement to a total rating based on individual 
unemployability will be addressed in the remand portion of 
this decision in accordance with the requirements of 
Manlincon v. West, 12 Vet. App. 238 (1999).  




FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
hypertension and cardiovascular disease, including 
entitlement based on nicotine addiction, before June 10, 
1998.  

2.  The RO's grant of service connection for chronic 
obstructive pulmonary disease as the result of cigarette 
smoking was based on a finding that the veteran's cigarette 
smoking had begun in service and continued after separation 
from service.  

3.  Hypertension and arteriosclerotic cardiovascular disease 
were first documented in 1997.  

4.  A preponderance of the competent medical evidence of 
record establishes a nexus between the cigarette 
smoking/nicotine dependence that began in service and the 
post service onset of hypertension and arteriosclerotic 
cardiovascular disease.


CONCLUSION OF LAW

Hypertension and arteriosclerotic cardiovascular disease are 
proximately due to and the results of disability incurred in 
active military service.  38 U.S.C.A. §§ 1103, 1110, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002); 
VAOPGCPREC 2-93 (Jan. 13, 1993); VAOPGCPREC 19-97 (May 13, 
1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 
(2000) (codified at 38 U.S.C.A. § 5103A).  

In the present case, evidentiary record has been extensively 
developed.  With respect to the VCAA notification 
requirements, the statement of the case and the supplemental 
statements of the case set forth the applicable law and 
regulations and explain the basis for the RO's decision to an 
extent that would permit a responsive presentation by the 
veteran on appeal.  Although the RO has not furnished the 
veteran a written explanation of the evidence needed to 
support his claim, the information he must supply to obtain 
VA assistance in developing the claim, and the evidence that 
the VA would procure in furtherance of its duty to assist 
pursuant to the requirements of Quartuccio, such deficiency 
is harmless to the veteran in light of the determination 
below, which is wholly favorable to his claim.  Accordingly, 
no further actions pursuant to the VCAA need be undertaken.  

Factual Background 

The veteran's service medical records contain no reference to 
complaints or findings of hypertension or cardiovascular 
disease.  His blood pressure was recorded as 110/68 on an 
examination performed in September 1941 and at an undated 
examination performed "for active duty."  On examination for 
separation in November 1945, blood pressure was reported as 
128/76 before exercise and 130/78 three minutes after 
exercise.  The heart was reported as normal on each of these 
examinations.

The veteran filed his original claim for VA compensation in 
March 1998, identifying "congestive heart failure--May 1997" 
as the disorder for which service connection was sought.  In 
a statement received later that month, he cited cigarette 
smoking as the basis for the claim.  

Received in support of the claim are extensive medical 
records from the Mary Lanning Memorial Hospital dated from 
May 1997, when the veteran was hospitalized for disorders 
that included congestive heart failure, hypertensive 
cardiomyopathy, and history of tobacco abuse.  The veteran 
was subsequently hospitalized twice in July 1997 and from May 
to July 1999.  The diagnoses recorded during these 
hospitalizations included hypertension, arteriosclerotic 
heart disease, and coronary artery disease.  A pacemaker was 
inserted in June 1999.

A number of statements are of record from P. C. W., M.D., 
dated from March 1998.  In a September 1999 statement, Dr. W. 
noted that the veteran had begun smoking tobacco in December 
1941 while serving in the Navy.  He stated that the veteran 
had significant cardiopulmonary disease and congestive heart 
failure which "could" be attributed to tobacco.  In an 
October 1999 statement he stated that the veteran had several 
medical problems that "could be related" to previous 
cigarette use, including coronary atherosclerosis and a 
pacemaker placement for a heart block.  In a November 1999 
statement he stated that the veteran had several cardiac and 
pulmonary problems "which are most likely due to tobacco 
abuse."  He added that the veteran was addicted to tobacco 
during service.  In a second November 1999 statement, Dr. W. 
stated that the veteran was addicted to nicotine in service 
and remained addicted in his adult life until the time of his 
heart problem in May 1997.  

A July 1999 statement is of record from P. C., M. D., who 
described the veteran as stable following implantation of a 
pacemaker for sick sinus disease.  In a July 2002 statement, 
Dr. C. stated that the veteran's diagnosis was hypertension 
and coronary artery disease.  He stated that it was a well 
known medical fact that smoking of tobacco products for an 
extended period leads to these conditions, and he expressed 
the belief that it was "more likely than not that [the 
veteran's] hypertension and coronary artery disease are the 
result of his nicotine addition."  He stated that it was his 
expert medical opinion that the veteran's hypertension and 
coronary artery disease were the result of addiction to 
nicotine from cigarette smoking that continued for over 50 
years. 

The veteran underwent a VA general medical examination in 
April 1999 in connection with his service connection claim.  
The pertinent diagnoses were hypertension and history of 
congestive heart failure.  In the report of a psychiatric 
examination performed at the same time, the examiner stated 
that it had been the veteran's choice to smoke in service and 
that a related breathing disability was his choice and not 
part of his duty as military personnel.  

The veteran underwent a VA heart examination in July 2000.  
The diagnoses were history of congestive heart failure and 
history of an episode of bradycardia with placement of 
permanent pacemaker.  The veteran underwent a further 
examination of the heart in November 2000.  The examiner 
expressed the conclusion that the congestive heart failure 
was related to hypertensive heart disease and sick sinus 
node.  He characterized this as an aging disease process.  He 
did not believe that "smoking one pack a day for three years 
in the service has caused any damage to the veteran's 
cardiovascular process and there was no evidence of any 
coronary artery disease or peripheral vascular disease which 
could have resulted from longstanding smoking."  He concluded 
that "tobacco use during the service [was] not related to his 
present cardiovascular disorder including hypertension, 
congestive heart failure and sick sinus node."  The examiner 
reaffirmed this conclusion in a November 2001
addendum to the report.

The veteran's file was reviewed by a VA cardiologist in 
January 2002 in response to the RO's request for a further 
opinion.  He stated that the etiology of congestive heart 
failure was not clear and that the disorder may be due to a 
number of factors.  In the examiner's opinion, it would be 
difficult to state whether or not "smoking for the three 
years in the military" caused the condition.  He related that 
coronary artery disease was "caused by smoking over many 
years" and that there were no reported cases of coronary 
artery disease caused by smoking in a young person over a 
three-year period.  He stated that if the veteran did "have 
coronary artery disease as an etiology, then this is most 
likely due to his long-term smoking time."  

The file underwent a further VA review in May 2002 for the 
purpose of obtaining a medical opinion.  The physician 
concluded that it was impossible to determine the point in 
time at which the veteran actually became addicted to 
cigarette smoking but that it was likely that the point of 
actual addiction occurred sometime during the 50-plus years 
of smoking that occurred after service.  He expressed 
agreement with the November 2001 cardiologist's opinion that 
the etiology of the current heart disease was not nicotine 
abuse.  He expressed the opinion that the heart disease was 
related to long-standing untreated hypertension as well as a 
family history of heart failure.  He stated that sick sinus 
syndrome was usually an aging-related health problem and that 
a cause-and-effect relationship between nicotine abuse and 
sick sinus syndrome could not be drawn.  

By a rating decision of August 2001, the RO granted service 
connection for chronic obstructive pulmonary disease (COPD) 
and assigned an evaluation of 30 percent effective March 2, 
1998.  The basis for the award was a finding that the current 
chronic obstructive pulmonary disease was the result of 
cigarette smoking which began during military service and 
continued for more than 55 years after discharge from 
service.  A prior rating decision of June 1999 had denied 
service connection for nicotine addiction, which was shown on 
subsequent rating sheets as a nonservice-connected condition.  

Legal criteria 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including hypertension and 
arteriosclerotic cardiovascular disease, are presumed by law 
to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  

Legal analysis  

It is neither shown nor contended that the veteran's 
hypertension and cardiovascular disease were present during 
service or within one year thereafter.  The claim is limited 
to the allegation that the post service onset of 
cardiovascular disease is the result of nicotine addiction 
that began during service.  

As a result of legislation that became effective on June 9, 
1998, the VA is prohibited by statute from granting service 
connection for death or disability on the basis that such 
death or disability resulted from an injury or disease 
attributable to the use of tobacco products during military 
service.  38 U.S.C.A. § 1103).  See Kane v. Principi, 17 Vet. 
App 97, 101 (2003) (the plain language of the statute 
expresses Congressional intent to no longer award service 
connection for a death that results from a service-connected 
disease that was "capable of being attributed to the use of 
tobacco products" during service).  Consistent with the 
statutory change, the VA promulgated a regulation that 
prohibits the payment of compensation for disability 
attributable to the use of tobacco products during service 
based on claims received after July 9, 1998.  

However, since the veteran's March 1998 claim was received 
just before the effective date of the statutory change, it is 
entitled to consideration under the law in effect before June 
9, 1998.  Although the March 1998 claim listed congestive 
heart failure treated in May 1997 as the only condition for 
which service connection was sought, the medical evidence 
received before July 9, 1998, to support that claim, 
including the reports of the May 1997 hospitalization and 
other hospitalizations in 1997, documents the presence of far 
more extensive cardiovascular pathology such as hypertension, 
hypertensive cardiomyopathy, and arteriosclerotic heart 
disease.  Liberally interpreting the veteran's March 1998 
claim, the Board finds that regardless of the terminology 
used, he intended to seek service connection for all 
cardiovascular disease present.  There is medical evidence of 
record that attributes the congestive heart failure and 
arteriosclerotic cardiovascular disease to an underlying 
hypertension.  In that context, the hypertension and all 
consequent disease must be deemed to have been part of the 
original claim and to be eligible for consideration for 
service connection under the law in effect before July 9, 
1998.  

The law in effect before July 9, 1998, is found in precedent 
opinions of the VA General Counsel.  In VAOPGCPREC 2-93, it 
was held that direct service connection for a tobacco-related 
disability could be established where the evidence 
demonstrated that an underlying disease or injury was caused 
by tobacco use during service.  VAOPGCPREC 19-97 clarified 
that service connection could be awarded on a secondary basis 
based on tobacco use after military service if it was shown 
that nicotine addiction arose during service and was the 
proximate cause of the disability or death.  The opinion set 
forth a two-pronged sequential analysis for determining 
whether secondary service connection was warranted:  (1)  The 
veteran must have acquired a chemical dependence on nicotine 
during service; and (2) the nicotine dependence must have 
been the proximate cause of the present disability.  See 
VAOPGCPREC 19-97 (May 13, 1997).  

It is unclear from the text of the August 2001 rating 
decision whether the RO intended, in granting service 
connection for COPD based on tobacco smoking, to concede 
service connection for nicotine addiction.  The distinction 
is important because if an underlying smoking addiction is 
not recognized as service-connected, the veteran can 
establish service connection for tobacco-related disability 
by direct service incurrence only -- that is, by showing that 
the disability resulted from smoking during the narrow period 
from July 1941 to November 1945.  If the addiction itself is 
service-connected, he is eligible to establish secondary 
service connection under 38 C.F.R. § 3.310(a) for disability 
resulting from postservice smoking associated with the 
addiction.  

The first sentence of the reasons and bases section of the 
rating decision explains that service connection was 
established on the basis that the COPD was directly related 
to military service, but the ensuing explanation refers to 
the continuation of smoking after separation and concludes 
that COPD was "secondary to cigarette smoking which 
reportedly began while the veteran was on active service," 
thereby suggesting that service incurrence of nicotine 
addiction had been found.  The postservice smoking was 
clearly taken into account as a cause of COPD.  Consequently, 
regardless of other language in the decision, the award 
amounted in substance to a grant of service connection for 
nicotine addiction, even though the rating sheet continued to 
list nicotine addiction as a nonservice-connected disorder.  
The Board thus finds that service connection for nicotine 
addiction has been conceded by the RO and that the veteran is 
relieved of having to establish this point separately.  The 
RO's unarticulated finding of service incurrence for nicotine 
addiction appears to be amply supported by the medical 
evidence of record.  

The question of whether the use of tobacco over a period of 
55 years due to nicotine addiction resulted in the onset of 
hypertension and consequent heart disease is a medical issue 
which can be resolved only through consideration of medical 
evidence.  A positive correlation between smoking and 
cardiovascular disease is argued by two of the veteran's 
treating physicians, Dr. W. and Dr. C., who assert that the 
veteran became addicted while in service and that 
hypertension and coronary heart disease resulted from the 
addiction.  A VA opinion dated in January 2002, though ruling 
out a connection between coronary artery disease and smoking 
for only "three years" (sic) in service, notes that 
coronary artery disease is caused by smoking "over many 
years."  To that extent, since the veteran's entitlement 
herein is to be established if at all on a secondary basis 
rather than direct service incurrence, the effect of this VA 
opinion is to support the claim.  A negative correlation 
between smoking and cardiovascular disease is asserted in 
opinions by VA physicians who examined the veteran and/or the 
medical record in October 2000 and May 2002, both of whom 
linked the onset of disability to the veteran's age and 
family history.  

As a general rule, the probative value of medical evidence is 
based on the physician's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion reached.  The credibility and 
weight to be attached to these opinions are within the 
province of adjudicators.  The Board may favor the opinion of 
one competent medical authority over another but may not 
reject medical opinions based on its own medical judgment.  
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993); Winsett v. West, 11 Vet. App. 420 
(1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993).  

Within the parameters of these guidelines it is impossible to 
find that any one opinion or group of opinions preponderates 
over the other in probative value.  Although the RO has made 
successive attempts to obtain definitive opinions to 
reconcile the conflicting concerns raised by the various 
physicians, the medical opinions of record remain 
unresolvably contradictory, especially regarding the question 
of the etiology of the veteran's hypertension and 
cardiovascular disease.  For the most part the opinions are 
supported by adequate reasoning and supporting information 
consistent with the veteran's documented history.  The Board 
is unable to choose among them without exercising its own 
independent medical judgment in a manner contrary to the law.  
The positive and negative evidence relevant to the appeal is 
therefore in relative equipoise.  

The law provides that where the positive and negative 
evidence is in relative equipoise, the Board must accord the 
claimant the benefit of the doubt.  Consequently, the benefit 
of the doubt rule applies in this case and the appeal is 
allowed.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  


ORDER

Service connection for hypertension and coronary artery 
disease is granted.  


REMAND

The Board has accepted the VA Form 646 filed by the veteran's 
representative in January 2003 as a timely notice of 
disagreement with the RO's denial of a total rating based on 
individual unemployability.  The Court has directed that 
where a claimant has submitted a timely notice of 
disagreement and the RO has not subsequently issued a 
statement of the case addressing the issue or issues raised, 
the Board must remand, not refer, such issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 340-41 (1999). 

The veteran is therefore entitled to issuance of an original 
statement of the case on the merits of the individual 
unemployability issue.  After issuance of the statement of 
the case, he must be afforded an opportunity to perfect his 
appeal to the Board if he so desires.  See 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 303 (2001); 
Buckley v. West, 12 Vet. App. 76 (1998), Tablazon v. Brown, 8 
Vet. App. 359 (1995).  However, the issue should thereafter 
be returned to the Board only if it is perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the issue of entitlement to a total rating based 
on individual unemployability is remanded to the RO for the 
following actions:  

The veteran and his representative should 
be given a   
statement of the case on the issue of 
entitlement to a total rating based on 
individual.  

Thereafter, the claim will not be subject to further Board 
review as to the individual unemployability issue unless a 
timely substantive appeal is received.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to comply with the requirements of the law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



